OFFICE OF ~THE ATTORNEY GENERAL    OF TEXAS
                           _ AUSTIN
GROVERSELLERS
ATTORNEY  GENERAL




    Honorable Fred Q. Neribith
    County Attorney, Kaufman Co.
    Xeufmqn, Texas




                Your letter OZ..             uesting the o&don of
                                             ated therein; is, in

                                           l,eeof the vario!la
                                           the C0ids.d0ner3
                                            compensate them.
                                             In two of the




                         o~speoial Aot of the Legislature gov-
                         pensation of &eputy Constables in 8’
                         populction of 38,3c08, as iS Kaufman

                "In what manner shoul& deputy Constables.be
           compensated n Ykufman County -- shoi?lDthey re-
           oeive.the whtle fees earned by them in performence
           of th,eduties of the office, or is it permissible
           for the Constable to collect the fees of'office
           earned and reported by his deputy and to pay the
           deputy merely a cox2~issibn.onsuch fces?'V
Hon. Fed Q. M&idith, page 2




          Article 3902, Vernon's Annotated Civil Statutes,
provides, in part:
.:;,         Whenever any district, County, or precinct
 .
       officer shall require the services of deputies,
       assistants or clerks in the performanceof his
       duties, he shall apply to the County ConmFJ.ssion-
       ersl Court of his County for euthority to appoint
       such deputies, assistants or clerks, stating by
       sworn applicati'onthe number needed, the position
       ~to be fil1e.dand the amount to be paid Said appli-
       cation shall.be aocompanLed by a statement shovfing
       the probab1.oreceipts from fees, commissionsand
       compensationto be collected by said office during
       the fiaoal year and the probable Bisbursementswhioh
       ehall~intiludeall salaries an& .expeqsesof said
       ,of,f
           ioe;~and.saidaoourtshall make its order author-
       izing the appoixitment of such doputies, assistants
       ati clerks and fix the'oompensationto be paid them
       within the limitations herein presoribed and A~eter-.
       mine the number to be appointed as in the discre-?.ion
       or aaM court may be proper . . . ."
         'l'.&eo.
                (a) of A+....j%99,
                                 Vernon's Annotate4 c!ivil.
.+itutes; provides, in per+ i
           R. . . The amount of~salariea~paidto assistan'ta
      and deputies shall also ,beclearly shov;nby such of-
      fioer, giving the name, position and~am.ountpaid each;
      snd in no event shall any,officer show any greater
      av.ountthan sctually paid any such assistant or deputy,
      T&e amount of such expenses, $ogether,with the amount
   .. of salaries paid to assistants, deputies, and clerks,
      shall be paid act of fees earn@ by such officer...."
          You state in.your letter that the constablesofyour
aounty are compensatedon a fee basis rather then rn annual
s6lary basis. Lpder Art. 1902, if the constahlcs desire to
appoint deputies, they psEzrequlred to file with the Commis-
sioners' Court cn application for authority to appoint such
deputies as outlined by the statute. The Commissionars'
Court may, if It desire8, grant the authority to appoint such
Hon. Fred V. Kerfdith.page   3




deputy constables. It is also the duty-of'the Commissioners'
Court suthorizin<:the appointment of such deputy constables
to fix the compensati.onto be paid them within the limitation
contained in the epplicablc provisions of the statute. Vherc
the con.stablesare compensated on a fee basis rather than an
anuual salary basis, the compensationof the deputy constables
must be paid out of fees of'office aarned by the constables.
W'en the constables make applicationsto the Commissionersr
Court for authorS.tyto appoint s,uchdeputies, such applications
must state the number of deputies needed, and the ansuht to be
,paid.
           Specifically answering the question presented in your
 inquiry, you ere advised that it is our opinion that the deputy
 donstablenmust be compensated in the amour&fixed by the Com-
.missioners'Court under,...&ticle 3902,    and that such oompensation,
 where the constablesare oompensated on a fee basis, must be paid
 out of the fees earned by sudh constables. Therefore, the deputy
 constables would not receive  "the whole Sees earned by them in
 the performance of the duties  of the ~ffice.~ The constables.
 would not be authorized to pay the deputy constables E commission
 on the fees of office coilected, but as above stated, ;;hecompen-
 sation of the deputy constables must be fixed by the C+mnissioners*
 Court by the order authorfz:;ng*the    conntables to appc!.:tsuch
 deputies, snd the compensationof such deputy constables must be
 paid out of fees of office earned by the constables.        .I




                                 -
                                      Ardell Tilliams
                                           ;fssiatant.
 A?,':rt